Citation Nr: 0631171	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gunshot wound, left 
thigh, Muscle Group XIII, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned.  At the time of this hearing, the 
veteran submitted additional medical evidence for the Board's 
consideration in the adjudication of his claim.  Thereafter, 
the record was held open for 60 days to obtain additional VA 
treatment records, which have been associated with the claims 
file.  Inasmuch as the transcript of this hearing reflects 
that the veteran specifically waived initial RO consideration 
of these records prior to Board review, Board consideration 
of this evidence is proper at this time.  See 38 C.F.R. 
§ 20.1304 (2006).


FINDING OF FACT

Residuals of through-and-thorough gunshot wound, left thigh, 
consist of an asymptomatic scar with no more than moderate 
overall damage to Muscle Group XIII.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for gunshot 
wound, left thigh, Muscle Group XIII, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5313 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify by means of an August 2003 
letter from the RO to the appellant.  Prior to the January 
2004 rating decision, this letter informed the appellant of 
what evidence was required to substantiate his claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was asked to submit pertinent evidence and/or 
information in his possession.  In addition, VA notified the 
appellant that he could take up to a year from the date of 
the letter to send the requested information.  However, if 
the requested information was sent more than one year later 
and his claim was granted, the veteran was notified that he 
may lose money because VA would be unable to pay back to the 
date on which he filed his claim.  Accordingly, the Board 
concludes that this notice satisfied the VCAA notice 
requirements, to include with respect to effective date of 
disability as required under Dingess/Hartman.  

In this regard, it is noted that, by letter dated in March 
2006, the veteran was provided specific disability rating and 
effective date notice.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service VA records, 
and VA examination reports.  The appellant has been afforded 
the opportunity for a personal hearing on appeal.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to the claim.  
Essentially, all available evidence that could substantiate 
this claim has been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Law and Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In evaluating musculoskeletal 
disabilities, the Board must assess functional impairment and 
determine the extent to which a service connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  Ratings based on limitation of motion do 
not subsume the various rating factors in 38 C.F.R. §§ 4.40 
and 4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993)

The veteran's service-connected gunshot wound, left thigh, 
has been evaluated pursuant to Diagnostic Code 5313, which 
provides evaluations for disability of Muscle Group XIII.  A 
10 percent disability rating has been assigned reflecting 
moderate disability.  An increase would require a showing of 
moderately severe disability.  38 C.F.R. § 4.73, Diagnostic 
Code 5313.

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56 (d)(3)(i).  
History and complaint characteristic of moderately severe 
muscle injury includes service department records or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  38 C.F.R. § 4.56 (d)(3)(ii).  A showing 
of moderately severe muscle disability should include a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  38 C.F.R. § 4.56 (d)(3)(iii).  Tests of strength 
and endurance compared with the sound side should demonstrate 
positive evidence of impairment.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for gunshot wound, left thigh, Muscle Group 
XIII.  VA examination reports reflect findings of an entrance 
and exit wound near the knee joint.  The service medical 
records, dated in January 1966, note a missile wound of the 
lateral aspect of the distal third of the left thigh with no 
demonstrable activity of the extensors of the four lateral 
toes of the left foot or of the left anterior tibialis 
muscle.  There was loss of sensation to pinprick over the 
left lower leg and ankle, laterally, and weakness of 
extension of the left knee with some resistance.  Treatment 
consisted of appropriate wound care and physical therapy with 
complete healing of the wound and a gradual return of motion 
to the extensors of the four lateral toes of the left foot 
and left ankle.  The veteran complained of weakness of the 
left ankle and left knee and numbness over the lateral aspect 
of the left ankle.  It was the opinion of the Medical Board 
that the veteran had shown continuous progress towards 
regaining full strength of the involved muscles, although 
full strength had not yet been regained.  It was recommended 
that the veteran be allowed to go to limited duty, avoiding 
climbing and strenuous running, for six months.  

Upon VA examination in July 1969, one centimeter entrance and 
exit wounds near the knee joint was noted.  Physical and 
neurological examinations were negative and the diagnoses 
included status following gunshot wound, left lower 
extremity, recovered.  

By a September 1969 rating decision, service connection for 
gunshot wound, left thigh, Muscle Group XIII, was granted and 
a schedular rating of 10 percent was assigned.  This 
determination was based on the finding that the veteran's 
gunshot wound was essentially asymptomatic but considered a 
moderate injury because of through and through type of wound.  

Post-service, there is no evidence of complaints of or 
treatment for the veteran's left lower extremity until his 
July 2000 VA muscles examination.  It is noted that the 
veteran complained of pain and lack of proprioception in the 
left foot.  Range of motion testing revealed full range of 
motion in the ankle and zero to 140 degrees of motion in the 
knee.  In this regard, it is noted that 38 C.F.R. § 4.71, 
Plate II, shows that normal flexion and extension of the knee 
is from 0 degrees to 140 degrees.  The diagnosis was gunshot 
wound of the left thigh with lack of proprioception and 
tingling in the left ankle.  

Upon VA muscles examination in September 2004, the veteran 
continued to complain of left thigh pain.  Examination 
revealed no difference between the two legs, no deformity, 
and minimal discomfort on flexion.  There was no limp and 
deep tendon reflexes were normal.  The impression was gunshot 
wound with some muscle and nerve injuries, which are very 
slight and causing minimal to mild pain but no deformity and 
no disability.  

VA outpatient treatment records, dated from October 2001 to 
the present, reflect continued complaints of left thigh pain.  
A January 2002 triple phase nuclear bone scan was negative 
for reflex sympathetic dystrophy.  The veteran was referred 
for physical therapy in July 2006.  In July 2006, he 
underwent physical therapy for one visit for instruction on 
HEP (home exercise program).

During his June 2006 Travel Board hearing, the veteran 
testified that his left lower extremity is productive of 
cramping and pain which radiates down his leg.  He reported 
that he has to walk about three blocks to get it loosened up 
and to get the soreness and tenderness out.  He also 
testified that he has full range of motion of his left knee 
and it did not cause him to quit his job.  He testified that 
he has no problems with his scars and that they are 
productive of peeling.

Upon consideration of the foregoing, the Board finds that the 
veteran's service connected gunshot wound, left thigh, is 
manifested by complaints of pain and objective evidence of no 
more than moderate overall damage to Muscle Group XIII.  
Thus, the Board finds that the objective findings do not 
reflect a muscle disability that is more than moderate in 
degree.  Accordingly, a rating in excess of 10 percent under 
Diagnostic Code 5313 is not warranted. 

Symptoms such as weakness, loss of power, and fatigue-pain 
have been considered by the Board and are accounted for in 
the assigned rating.  See 38 C.F.R. §§ 4.14, 4.56(c); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

It is noted that, by an October 2003 rating decision, the 
veteran was assigned a separate noncompensable rating for 
scar, residual gunshot wound, left thigh, under Diagnostic 
Code 7802 (scars, other than the head, face, or neck, that 
are superficial and do not cause limitation of motion).  The 
veteran's scars do not exceed an area or areas of 144 square 
inches (929 sq. cm.) to warrant a maximum 10 percent rating 
under Diagnostic Code 7802.  Moreover, there is no evidence 
that the scars are deep or cause limited motion or that they 
are unstable or painful on examination.  Thus, Diagnostic 
Codes 7801, 7803, and 7804 are not for application.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the reasons discussed above, the Board finds the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for service-connected gunshot wound, 
left thigh, Muscle Group XIII.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b). 


ORDER

A rating in excess of 10 percent for gunshot wound, left 
thigh, Muscle Group XIII, is denied.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


